Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 is new. 
Claims 1-20 are now pending.
Applicant’s amendment filed 9 September 2022 to correct a typo error in claim 16 is acknowledged. The objection to claim 16 is withdrawn.
Response to Amendment
Applicant’s amendment filed 9 September 2022 introduces new issues of 35 U.S.C. 112(a) and (b) discussed below.
Response to Arguments
Applicant's arguments filed 9 September have been fully considered but they are moot in view of the new grounds of rejection presented in this Office Action. Note applicant argues the claims as amended.
Applicant argues at page 7 of the response filed 9 September 2022:
Le Biannic fails to teach or suggest “generating[...] a result fingerprint” as presently claimed. For example, Le Biannic fails to teach or suggest that “a hash of one or more data fields with one or more column names[...] associated with the one or more data fields” may be used to generate a fingerprint. Accordingly, Applicant respectfully submits Le Biannic does not teach or suggest “generating, based on a hash of the one or more data fields with one or more column names, of the one or more data tables, associated with the one or more data fields, a result fingerprint.”
In response the examiner points out applicant merely rolled up limitations from original claims 7, 8, into independent claim 1, then amended claims 7, 8 and argues the previous 102 rejection of claim 1. Claim 8 originally filed further limited claim 7 and was rejected over the combination of Le Biannic and Mitra. However applicant merely argues claim 1 as amended without any reference to Mitra.
Applicant presents no specific arguments regarding other claims except claim 9 now recites similar features as amended claims and the dependent claims should be allowable as depending from allowable claims.
For all the reasons discussed above, rejection to all pending claims is maintained using the references of record. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification as originally filed does not discuss the claimed “generating, based on a hash of the one or more data fields with one or more column names, of the one or more data tables, associated with the one or more data fields, a result fingerprint” now recited in amended claim 1.
The specification as originally filed does not discuss the claimed ““generating, based on a hash of the one or more query data fields with one or more column names, of the one or more data tables, associated with the one or more query data fields, a query fingerprint” now recited in amended claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification as originally filed does not discuss the claimed “generating, based on a hash of the one or more data fields with one or more column names, of the one or more data tables, associated with the one or more data fields, a result fingerprint” now recited in amended claim 1.
The specification as originally filed does not discuss the claimed ““generating, based on a hash of the one or more query data fields with one or more column names, of the one or more data tables, associated with the one or more query data fields, a query fingerprint” now recited in amended claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Biannic et al (US 20160371288) of record provided by the applicant, In view of Mitra et al (US 20210227039) of record.
Regarding claim 1, Le Biannic substantially discloses a method comprising:
extracting a plurality of parameters from a plurality of chart data structures (see at least [0073] crawlers extract metadaia (i.e. parameters) from datasets);
determining, based on the plurality of parameters, one or more data fields of one or more datasets associated with the plurality of parameters (see at least [0036] one type of metadata are the dimensions defined by a user selection in a data visualization graph (i.e. chart data structure) inciuding the values (e.g. expressions, measures) associated with said parameters (i.e. dimensions);  wherein one or more data tables of the one or more datasets comprise the one or more data fields (see at least [0073]  statistics of correlations between dimensions and/or measures, indexers 228 can be configured to index different sets of values of dimensions for datasets of the graph storage 212), note the recited “data tables” are not defined in the specification in any particular manner this read on the data structures of the datasets of Le Biannic that allow correlation of elements stored for subsequent use; Le Biannic further teaches the concept of a result fingerprint when Le Biannic shows a  number of generated queries that appear to be within the same context and relevancy as the user entered textual data by analyzing the score (see at least [0065]. This interpretation by the examiner is consistent with applicant’s fingerprint at paragraph [0031] of applicant’s specification. 
the difference is Le Biannic does not specifically show the relevancy score (i.e. result fingerprint) is generated “based on a hash of the one or more data fields with one or more column names, of the one or more data tables, associated with the one or more data fields”.
However, it is customary in the art to generate fingerprint by hashing as shown by Mitra (see at least [0068]-[0069], [0092]). Furthermore, which data to hash is entirely dependent on users/applications requirements. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include hashing any combination of data including data fields and column names while implementing the method of Le Biannic depending on users/applications requirements, and
Le Biannic/Mitra further teaches:
 generating, based on the one or more data fields, a knowledge graph (see at least Le Biannic Figure 2 elements 205, 112).

Regarding claim 2, Le Biannic/Mitra teaches the method of claim 1,wherein the plurality of parameters comprises at least one of a dimension, a measure, an aggregation of dimensions or measures, or a pairing of dimensions or measures (see at least Le Biannic [0036] dimensions are a type of extracted parameters used to build the knowledge graph).

Regarding claim 3, Le Biannic/Mitra teaches or suggests the method of claim 1, further comprising generating the plurality of chart data structures via one or more multidimensional cube data structures (see at least Le Biannic [0027] In some implementations, the systems and methods described herein can adapt online analytical processing visualizations (e.g., graphics, combined data structures, metric charts, etc.) to provide a graphical representation that the user can review to determine patterns identified by data mining algorithms, or to highlight exceptions from found patterns. Such visualizations may be provided to explain data suggestions and/or contexts.)

Regarding claim 4, Le Biannic/Mitra teaches the method of claim 1,
wherein generating, based on the determined one or more data fields, the knowledge graph comprises:
determining a plurality of nodes, wherein each node relates to a semantic concept (see at least Le Biannic [0038] the knowledge graph 112 may be constructed using object-oriented constructs in which each node is a business object with associated functions and/or variables. Edges of knowledge graph 112 may represent business objects that have associated functions and variables. [0040] The metadata 120 may describe semantic enhancements or enrichments to the datasets, measures, and/or dimensions. For example, a dataset can contain metadata that defines time and geography hierarchies, measures, formulas, and calculations, just to name a few examples.) and
connecting two or more of the plurality of nodes with one or more edges, wherein the one or more edges relate to relationships between the semantic concepts (see at least Le Biannic [0042] association rules).

Regarding claim 5, Le Biannic/Mitra teaches or suggests the method of claim 4, wherein the semantic concepts and the relationships are pre-defined according to an ontology (see at least Le Biannic [0042] association rules).

Regarding claim 6, Le Biannic/Mitra teaches or suggests the method of claim 1, further comprising, storing the knowledge graph in a graph database (see at least Le Biannic [0083] Figure 7).

Regarding claim 7, Le Biannic/Mitra teaches or suggests the method of claim 1, wherein at least one of: 
the one or more data fields comprise user-selected data fields associated with one or more queries of the one or more datasets (see at least Le Biannic [0065]); or
the one or more column names are each indicative of a data type for the corresponding data field. Note limitations are recited in the alternatives.

Regarding claim 8, Le Biannic/Mitra teaches or suggests the method of claim 1, further comprising:
determining, for each of the one or more data fields, a field name (see at least Le Biannic [0070] determine for each token from the textual input of the users a number of measures, dimensions and/or filter values whose names or descriptions match perfectly or partially the token); and
determining, for each of the one or more data fields, the data type (see at least Le Biannic [0070] determine for each token from the textual input of the users a number of measures, dimensions and/or filter values whose names or descriptions match perfectly or partially the token).

Regarding claim 9, Le Biannic substantially discloses a method comprising:
determining a query dataset to be analyzed (see at least [0006] a query context associated with a user and the data (i.e. dataset) that the user is viewing (i.e. to be analyzed);
extracting one or more query data fields from the query dataset (see at least [0006] accessing one or more datasets and selecting a plurality of dimensions and measures (i.e. data fields) from the datasets (i.e. query dataset);
comparing the one or more query data fields to a knowledge graph stored in a graph database to determine one or more result data fields (see at least [0038] a knowledge graph functions like a repository of datasets, dimensions and measures (i.e. data fields) which is used to determine statistical metrics about the current data set (i.e. query data fields) and their similarity (i.e. by comparison) with the knowledge graph stored dataset repository (see also [0005]); wherein one or more data tables of the query dataset comprise the one or more query data fields (see at least [0073]  statistics of correlations between dimensions and/or measures, indexers 228 can be configured to index different sets of values of dimensions for datasets of the graph storage 212), note the recited “data tables” are not defined in the specification in any particular manner this read on the data structures of the datasets of Le Biannic that allow correlation of elements stored for subsequent use;  
determining, for each of the one or more result data fields, a context in the knowledge graph (see at least [0085] each metric determined in the statistical analysis can be persisted in the knowledge graph so that other serveries can leverage the metrics at a later point in time. In addition, such metrics can be stored and verified as valid within particular contexts, in the event that the context is changed in a particular database or visualization);
determining, for each of the one or more result data fields, an associated data set (see at least [0034] - the "selectable dataset names" (i.e. result datasets including result data fields) are selected based on a calculated compatibility between the current query context and other candidate datasets information (i.e. associated data sets), stored in the knowledge graph (see also [0057]);
regarding the claimed “generating, based on a hash of the one or more query data fields with one or more column names, of the one or more data tables, associated with the one or more query data fields, a query fingerprint”, Le Biannic teaches the concept of a query fingerprint when Le Biannic shows a  number of generated queries that appear to be within the same context and relevancy as the user entered textual data by analyzing the score (see at least [0065]). Note this interpretation by the examiner of the fingerprint is consistent with applicant’s fingerprint at paragraph [0031] of applicant’s specification. 
the difference is Le Biannic does not specifically show the relevancy score (i.e. query fingerprint) is generated “based on a hash of the one or more query data fields with one or more column names, of the one or more data tables, associated with the one or more query data fields”.
However Mitra shows it is customary in the art to generate fingerprints by hashing (see at least [0068]-[0069], [0092]). Furthermore, which data to hash is entirely dependent on users/applications requirements. Since query fingerprints are used to find similar and relevant context, It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include generating a query fingerprint by hashing as taught by Mitra while implementing the method of Le Biannic and hashing any combination of data including data fields and column names depending on users/applications requirements,
Le Biannic/Mitra further teaches or suggests: 
scoring, based on the context and the query fingerprint, each of the associated data sets (see at least Le Biannic Figure 5, elements 550-570, [0081] scoring of candidate (i.e. associated) datasets is performed according to several metrics, including statistics and usage (i.e. context)); and
presenting a recommended analysis derived from the associated data sets having a score above a threshold (see at least Le Biannic Figure 6, elements 610, 620, Figure 10, elements 1004-1008, [0112], last sentence – suggestions (i.e. recommended analysis) include dimensions, measures and graphs extracted from the candidate datasets, after the scoring {i.e. with a score above a threshold)).

Regarding claim 10, Le Biannic/Mitra teaches or suggests the method of claim 9, wherein determining the context for the one or more result data fields comprises:
determining one or more other data fields paired with each result data field (see at least Le Biannic [0005] the statistical metrics may be used to select an additional correlated measure for at least one of the datasets associated with the query context); and
determining an aggregation of the one or more other data fields paired with each result data field and the result data field (see at least Le Biannic [0006] select a plurality of dimensions and measures that are configured to be correlated).

Regarding claim 11, Le Biannic/Mitra does not specifically show the method of claim 9, wherein scoring, based on the context, each of the associated data sets comprises:
comparing the query fingerprint to a plurality of result fingerprints; and
determining, based on the comparison, one or more result fingerprints that are similar to the query fingerprint.
However, comparing fingerprints in queries is customary in the art to find similar fingerprints as shown by Mira (see at least [0023]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing query fingerprints in order to retrieve readily available results from similar queries.

Regarding claim 12, Le Biannic/Mitra teaches the method of claim 11, wherein generating the query fingerprint comprises:
determining a field name for the one or more query data fields (see at least Le Biannic [0076] measures, dimensions; filter values), note any data field has to be associated with a name;
determining the data type for the one or more query data fields (see at least Le Biannic [0076] measures, dimensions; filter values), note any data field has to be associated with a data type.

Regarding claim 13, Le Biannic/Mitra further teaches or suggests the method of claim 12, further comprising:
determining a field name for the one or more result data fields (see at least Le Biannic [0076] measures, dimensions, filter values); note any field has to be associated with a field name;
determining a data type for the one or more result data fields (see at least Le Biannic [0076] measures, dimensions, filter values); note any data field has to be associated with a data type; and
The difference is Le Biannic/Mitra does not specifically show
hashing the field name and the data type to generate the result fingerprint.
However it is customary in the art to generate fingerprint by hashing as shown by Mitra (see at least [0068]-[0069], [0092]). Furthermore, what to hash is merely dependent on users/applications requirements. Thus It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include generating the result fingerprint by hashing any data including the field name and the field data type depending on users/applications requirements.

Regarding claim 15, Le Biannic/Mitra teaches or suggests the method of claim 9, wherein scoring, based on the context, each of the associated data sets comprises assigning, based on a number of a number of fields in common between the associated data set and the one or more query data fields, a weight to each of the associated data sets (see at least Le Biannic [0065] analyzing the scores of user entered textual data and queries within the same context and relevancy).

Regarding claim 16, Le Biannic/Mitra teaches or suggests the method of claim 9, further comprising:
extracting a plurality of parameters from a plurality of chart data structures (see at least Le Biannic [0006));
determining, based on the plurality of parameters, one or more result data fields of one or more datasets associated with the plurality of parameters (see at least Le Biannic [0005] each statistical metric is modeled in a knowledge graph including a plurality of edges between a vertex, the plurality of edges representing a timestamp associated with a first discovery time for the metric, and a count for each additional discovery time associated with the metric); and
generating, based on the determined one or more data fields, the knowledge graph (see at least Le Biannic [0008] the system also includes a query engine configured to generate a plurality of search queries based on the first correlation and the second correlation, and a knowledge graph configured to store one or more correlations generated by the dataset statistics engine and to store time-based hierarchical data associated with a plurality of datasets).

Regarding claim 17, Le Biannic/Mitra reaches the method of claim 16, wherein the plurality of parameters comprises at least one of a dimension, a measure, an aggregation of dimensions or measures, or a pairing of dimensions or measures (see at least Le Biannic [0036] dimensions are a type of extracted parameters used to build the knowledge graph).

Regarding claim 18, Le Biannic/Mitra teaches or suggests the method of claim 17, wherein scoring, based on the context, each of the associated data sets comprises assigning, based on a similarity of one or more of a measure or a dimension of one of the plurality of chart data structures to the query data set, a weight to each of the associated data sets (see at least Le Biannic [0072] rule-based scores and/or dataset statistic based scores, where such other scores can also be based on the current user-context).

Regarding claim 19, Le Biannic/Mitra further teaches or suggests the method of claim 9, further comprising receiving feedback indicative of whether the recommended analysis was useful to a user (see at least Le Biannic [0079] selection (e.g., by the current user) of a suggestion from the query completion suggestions 420). Note selection by the user clearly is indicative of usefulness to the user.

Regarding claim 20, Le Biannic/Mitra teaches the method of claim 9, wherein at least one of:
the one or more query data fields comprise user-selected data fields associated with one or more queries of the query dataset (see at least Le Biannic Figure 6); or the one or more column names are each indicative of a data type for the corresponding query data field. Note limitations are recited in the alternatives.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Le Biannic et al (US 20160371288) of record provided by the applicant, In view of Mitra et al (US 20210227039) of record,  further in view of Carter et al (WO 2018169795) of record.
Regarding claim 14, Le Biannic/Mitra does not specifically show the method of claim 13, wherein determining a field name comprises presenting the field name to a natural language processor to determine a normalized field name. However Le Biannic clearly shows receiving user input of free text query (see at least [0050]). Furthermore, it is customary in the art as shown by Carter to use normalized data in finding matches (see at least Carter [0028]). Since the method of Le Biannic /Mitra matches the query to results using the field name, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include presenting the field name to a natural language processor to determine a normalized field name taught by Carter in order to find matching results stored in normalized form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benjamin Klöpper et al, "Integrated search for heterogeneous data in process industry applications -A proof of concept." 2016 IEEE 14th International Conference on Industrial Informatics (INDIN). IEEE, 2016. 6 pages.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12 October 2022